Citation Nr: 1640485	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to January 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to service connection for a low back disability are decided. 

Throughout the record and most recently in a December 2012 statement, the Veteran reported that his bilateral wrist and low back disabilities began during active service.  He indicated that while serving as a calibration technician, he performed micro-miniature repair and worked with small components, using a set of tools.  The Veteran further reported that as a result of this type of work, his hands and fingers went numb during service, and he continued to experience such numbness, as well as pain on a daily basis since service.  Regarding his low back disability, he reported that he routinely lifted heavy equipment while stationed aboard the USS Constellation.  During such time, the Veteran indicated that he "self-medicated" with Tylenol or Motrin to address his symptoms of pain.   

Service treatment records are negative for any evidence of wrist or low back problems.  

Post-service outpatient treatment records dated from 2009 through 2013 demonstrate diagnoses of bilateral carpal tunnel syndrome.  Likewise, such records also indicate diagnoses of spondylosis of the lumbar spine.

In light of the Veteran's current diagnoses of bilateral carpal tunnel syndrome and spondylosis of the lumbar spine, as well as his history of bilateral wrist numbness and low back pain that began during service and continued to the present, the Board finds that the Veteran must be afforded a VA examination to determine whether his claimed disabilities began during his active service or are otherwise related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1. The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's bilateral carpal tunnel syndrome.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral carpal tunnel syndrome disability originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner must consider all relevant evidence of record, to include private and VA outpatient treatment records, as well as the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The Veteran also should be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner must consider all relevant evidence of record, to include private and VA outpatient treatment records, as well as the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




